     3:20-cv-02077-JMC    Date Filed 06/29/20   Entry Number 13   Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Noble Saquan Tarkee El Bey,            )       C/A No.: 3:20-2077-JMC-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )
 Tyler Bryant Brown, Solicitor for      )
 Sumter County; James C.                )                 ORDER
 Campbell, Clerk of Court; Pam          )
 Haynesworth, Chief Deputy Clerk        )
 of Court; Robert D. Beckford, Jr.,     )
 Detective for Sumter County; and       )
 Ricky L. Morse, Detective for          )
 Sumter County,                         )
                                        )
                   Defendants.          )
                                        )

       This is a civil action filed by a pro se plaintiff. Under Local Civ. Rule
73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this action have been referred
to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

      Plaintiff has submitted an Application to Proceed Without Prepayment
of Fees and Affidavit and Financial Certificate, which is construed as a Motion
for Leave to Proceed in forma pauperis. A review of the Motion reveals that
Plaintiff does not have the funds to prepay the filing fee. Plaintiff’s Motion for
Leave to Proceed in forma pauperis is granted. [ECF No. 10].

TO THE CLERK OF COURT:

      This case is subject to summary dismissal based on an initial screening
conducted pursuant to 28 U.S.C. § 1915 and/or 28 U.S.C. § 1915A. Therefore,
the Clerk of Court shall not issue the summons or forward this matter to the
United States Marshal for service of process at this time.
     3:20-cv-02077-JMC    Date Filed 06/29/20   Entry Number 13   Page 2 of 2




TO PLAINTIFF:

       Plaintiff must place the civil action number listed above (C/A No.: 3:20-
2077-JMC-SVH) on any document provided to the court pursuant to this order.
Any future filings in this case must be sent to United States District Court,
901 Richland Street, Columbia, South Carolina 29201. All documents
requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name
written in Plaintiff’s own handwriting. Pro se litigants shall not use the
“s/typed name” format used in the Electronic Case Filing System. In all future
filings with this court, Plaintiff is directed to use letter-sized (eight and one-
half inches by eleven inches) paper only, to write or type text on one side of a
sheet of paper only and not to write or type on both sides of any sheet of paper.
Plaintiff is further instructed not to write to the edge of the paper, but to
maintain one inch margins on the top, bottom, and sides of each paper
submitted.

      Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the
following important notice:

      You are ordered to always keep the Clerk of Court advised in
      writing (United States District Court, 901 Richland Street,
      Columbia, South Carolina 29201) if your address changes for any
      reason, so as to assure that orders or other matters that specify
      deadlines for you to meet will be received by you. If as a result of
      your failure to comply with this order, you fail to meet a deadline
      set by this court, your case may be dismissed for violating this
      order. Therefore, if you have a change of address before this case
      is ended, you must comply with this order by immediately advising
      the Clerk of Court in writing of such change of address and
      providing the court with the docket number of all pending cases
      you have filed with this court. Your failure to do so will not be
      excused by the court.

      IT IS SO ORDERED.



June 29, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge

Plaintiff’s attention is directed to the important warning on the next page.

                                       2
